         Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 1 of 23                    FILED
                                                                                 2020 Nov-13 PM 07:17
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION

MICHAEL C. THREATT,                                )
                                                   )
             Plaintiff,                            )
                                                   )
v.                                                 )
                                                   )
SYLACAUGA HOUSING AUTHORITY,                       )             Civil Action No.:
SYLACAUGA HOUSING AUTHORITY                        )
COMMISSIONER JAMES ADAMS, in his                   )             20-cv-00096-ACA
official and individual capacities, SYLACAUGA      )
HOUSING AUTHORITY COMMISSIONER                     )
ALMA JEAN COOK, in her official and individual )
capacities, SYLACAUGA HOUSING AUTHORITY )
COMMISSIONER MATT HUBBARD, in his official )
and individual capacities, SYLACAUGA HOUSING )
AUTHORITY COMMISSIONER PATRICK                     )
LOZITO, in his official and individual capacities, )
SYLACAUGA HOUSING AUTHORITY                        )
COMMISSIONER PHILLIP MORRIS, in his                )
official and individual capacities, and MAYOR OF )
SYLACAUGA JIM HEIGL, in his official and           )
individual capacities.                             )
                                                   )
             Defendants.                           )


COUNSEL FOR MICHAEL THREATT’S OPPOSITION TO MOTION TO
   DISQUALIFY RICHARD RICE AS COUNSEL FOR PLAINTIFF

       Plaintiff Michael Threatt, by and through his undersigned counsel, files this

Opposition to the Motion to Disqualify Richard Rice as Counsel for Plaintiff.

Counsel for Plaintiff is also contemporaneously serving a Motion for Sanctions

pursuant to Fed. R. of Civ. Pro. Rule 11 against counsel for Defendants.
Threatt vs. Sylacauga Housing Authority, et al.                                        1
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
          Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 2 of 23




        I.       INTRODUCTION

        The movants request the extraordinary remedy of denying Plaintiff his

right to choose counsel fails. Defendants failed to provide a full record of the

evidence to the Court including emails, procurement procedures, Board meeting

minutes and other information that would be dispositive to the unfounded

allegations against Plaintiff’s counsel. Defendants claims are without merit

because the undersigned did not enter an attorney client relationship with the SHA

and did not discuss any matters related to the instant dispute with any of the SHA

Board members, staff or with Michael Threatt prior to being engaged in this

matter. SHA never understood that Rice had formed an attorney-client relationship

with it or that a fiduciary relationship between Rice and the SHA existed. Prior to

receiving the email from opposing counsel, Brandi Frederickson on October 2,

2020, no member of the SHA or anyone acting on its behalf had ever referred to

the undersigned counsel as an attorney for SHA.1

        Plaintiff contends that movants have filed this motion as further retaliation

against Threatt, to harass him and/or to increase the costs associated with bringing

his claims . The undersigned did not “switch sides” as alleged by counsel for the


1
 Rice communicated with SHA’s counsel on numerous occasions via email and by phone. Gregg Varner and
Spencer Waddell of Gregg Varner Law submitted correspondence to Rice in re Threatt’s employment dispute with
SHA on at least the following October 24, 2019; December 2, 2019; December 19, 2019; January 27, 2020; SHA
Board Chair was copied on each correspondence. Neither Varner nor Waddell indicated they were of the impression
or belief that Rice was an attorney for SHA.
Threatt vs. Sylacauga Housing Authority, et al.                                                               2
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
         Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 3 of 23




Defendants because there did not exist an, agreement or an understanding for Rice

to provide legal services to SHA or that Rice was otherwise retained as its counsel;

       Where there is no formal agreement to provide representation, the analysis

turns to whether there existed a subjective, reasonable belief on behalf of the

putative client that an attorney client relationship existed . The putative client here

would by the Sylacauga Housing Authority, a non-profit organization with bylaws,

policies and procedures, including specific requirements for it to engage

professional services. Threatt never considered Rice to be an attorney for the

SHA and no such claim was made for some fourteen months during which Rice

represented plaintiff and communicated with defense counsel. The SHA Board

members could not have reasonably believed that Rice was an attorney for the

SHA for a number of reasons. Principal among them are that Rice never

communicated with the Board members, individually or collectively, there was

no written or verbal agreement for Rice to provide counsel to the SHA, Rice

never held any meetings, consultations, discussions or exchanged correspondence

with the Board , no fees were paid to Rice, no contract was executed and Rice

never performed any services for the SHA.

   Moreover, Threatt contacted Rice for purposes of providing an assessment as a

consultant to address the disparities in quality of life factors based upon current

and historic housing patterns. There was no exchange of confidential information

Threatt vs. Sylacauga Housing Authority, et al.                                           3
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
            Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 4 of 23




and in fact the information discussed was a matter of public record. Threatt did not

intend for Rice to provide legal advice to the SHA, to retain Rice as counsel for the

SHA or to advise the SHA on current legal issues. The arguments below should

demonstrate to the Court the following:


      a) Defendants selectively produced email correspondence and omitted
         applicable SHA policies and procedures to distort the facts;

      b) No professional relationship was ever formed between SHA and Rice;
         and

      c) Notwithstanding the formation of an attorney-client relationship or
         fiduciary duty, Rice received no information, confidential or otherwise,
         that would be “substantially related” to this action.



          II.     STATEMENT OF FACTS2

The facts, as demonstrated by the Declarations of Michael Threatt, April Collins,

and Richard Rice along with the supporting exhibits, establish the following:



                 (a) In March 2019, Threatt had one meeting with Rice and exchanged a

                     few emails with Rice regarding a fair housing assessment (April

                     Collins) and a so-called “civil rights” assessment pertaining to

                     housing patterns and quality of life issues but the agreement to


2
    Attached hereto are Declarations of Michael Threatt, April Collins and Richard Rice

Threatt vs. Sylacauga Housing Authority, et al.                                           4
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
         Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 5 of 23




                  provide an assessment did not materialize, no fees were paid and

                  the assessment was never performed ;

              (b) Threatt did not discuss or provide information to Rice regarding

                  SHA operations, adverse employment actions or any matters

                  “substantially related” to this lawsuit, during the March 2019

                  meeting, follow up emails, or any other time in his capacity as CEO

                  of SHA;

              (c) Threatt never met and did not consult with Rice as a member of

                  Threatt’s abortive “Lean and Mean” vison list. Threatt, in his

                  capacity of an SHA official, never sought, and Rice did not give

                  SHA, any advice on civil rights problems at SHA in connection

                  with the “Lean and Mean” list or for any other purpose. The “Lean

                  and Mean” List was a visionary tool used by Threatt to outline his

                  course for an improved and transformed SHA, which was based on

                  the “Lean Six Sigma” principles. Many aspects of the vision never

                  materialized including hiring Rice as a consultant for SHA.

              (d) Rice first learned of the adverse employment actions and dispute

                  between Threatt and SHA in July 2019 after Threatt filed an EEOC

                  charge;



Threatt vs. Sylacauga Housing Authority, et al.                                        5
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
         Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 6 of 23




              (e) All of the adverse employment claims and any of the claims

                  asserted by Threatt against SHA materialized in or after June 2019

                  including the following listed below - Threatt’s alleged protected

                  activity, and all of the alleged adverse employment actions,

                  occurred in June 2019 or later that year .

              (f) On or about August 1, 2019, after Threatt hired Rice as his personal

                  attorney, via an engagement letter (July 2019), Rice emailed Threatt

                  an article regarding the False Claims Act.

              (g) As counsel for Threatt, Rice sent a letter to the SHA Board of

                  Commissioners dated September 4, 2020 stating he would be

                  representing Threatt with regard to the adverse employment actions

                  taken by SHA against Threatt.

              (h) Within the previous 12 months, no fewer than fourteen (14)

                  current/former SHA executives, employees, or staff have filed

                  EEOC charges against the SHA based on claims of adverse

                  employment including those listed below. Rice has only been

                  retained to represent Threatt.

                                  i.   Chief Executive Officer: Michael Threatt
                                 ii.   Chief Financial Officer: Heather Mueller
                                iii.   Chief Housing Officer: Danielle Womack
                                iv.    Chief Human Resources Officer: Nicole Daniels
                                 v.    Public Affairs Officer: Kathryn Bibbee

Threatt vs. Sylacauga Housing Authority, et al.                                        6
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
         Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 7 of 23




                                vi.    Executive Assistant: Jennifer Harris
                               vii.    Human Resources Coordinator: Kimberly
                                       McKinney
                              viii.    Resident Engagement Manager: Jerethia Blake
                                ix.    Assistant Asset Manager: Elaine Machado
                                 x.    Housing Operations Manager: Carolyn Swain
                                xi.    Asset Manager: Beth Jeter
                               xii.    Assistant Asset Manager: Adrian Webb
                              xiii.    Organizational Development Coordinator: Avis
                                       Williams
                              xiv.     Administrative Assistant: Renae Harris


       III.    STANDARD OF REVIEW

“Motions to disqualify are governed by two sources of authority.” Herrmann v.
Gutterguard Inc., 199 Fed. App’x 745, 752 (11th Cir. 2006) (per curiam). “First,
attorneys are bound by the local rules of the court in which they appear.” Id. The
Local Rules, the Alabama Rules of Professional Conduct, and the American Bar
Association Model Rules of Professional Conduct2 (“the Rules”) govern the
professional conduct of attorneys in litigation in the United States District Court
for the Northern District of Alabama. N.D.AL., Local Rule 83.1(f). Second,
“federal common law also governs attorneys’ professional conduct because
motions to disqualify are substantive motions affecting the rights of the parties.”
Herrmann, 199 Fed. App’x at 752.

Also, the Eleventh Circuit has stated:

“[T]he court may not simply rely on a general inherent power to admit and suspend
attorneys, without any limit on such power.” Schlumberger [Techs., Inc. v. Wiley ,
113 F.3d [1553] at 1561 [(11th Cir. 1997)]. Instead, “[t]he court must clearly
identify a specific Rule of Professional Conduct which is applicable to the relevant
jurisdiction and must conclude that the attorney violated that rule.” Id.
The party bringing the motion to disqualify bears the burden of proving the
grounds for disqualification. In re BellSouth Corp., 334 F.3d 941, 961 (11th
Cir.2003). “Because a party is presumptively entitled to the counsel of his choice,
that right may be overridden only if ‘compelling reasons’ exist.” Id. A
disqualification order “is a harsh sanction, often working substantial hardship on
the client” and should therefore “be resorted to sparingly.” Norton v. Tallahassee
Threatt vs. Sylacauga Housing Authority, et al.                                       7
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
         Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 8 of 23




Mem'l Hosp., 689 F.2d 938, 941 n.4 (11th Cir. 1982). A motion to disqualify
brought by opposing counsel “should be viewed with caution . . . for it can be
misused as a technique of harassment.” Ga. Rules of Prof'l Conduct, R. 1.7, cmt.
15. Herrmann, 199 Fed. Appx. at 752; see also Ala. R. Prof. Cond. 1.7 cmt.
Conflict Charged by an Opposing Party; see generally Herrmann, 199 F. App’x at
752 (citing with approval identical language from the comments to the Georgia
Rules of Professional Responsibility).

“Recognizing that the consideration of a motion to disqualify involves a range of
competing interests, this court [AL Middle and Southern Districts]3 opted to follow
the balancing approach outlined by the Eighth Circuit Court of Appeals in Meat
Price Investigators Ass'n v. Spencer Foods, Inc., 572 F.2d 163 (8th Cir. 1978),
which requires a balancing of the following three competing interests: "(1) the
client's interest in being represented by counsel of its choice; (2) the opposing
party's interest in a trial free from prejudice due to disclosures of confidential
information; and (3) the public's interest in the scrupulous administration of
justice." Id. at 165.”

Crum v. Alabama, 453 F. Supp. 2d 1323, 1331 (M.D. Ala. 2001)

                Included in this balancing is a consideration of other important issues.
                First, ethical violations come in varying degrees of severity, but
                disqualification is always a drastic measure, which courts should
                hesitate to impose except when absolutely necessary. See, e.g., Owen
                v. Wangerin, 985 F.2d 312, 317 (7th Cir. 1993); Metrahealth Ins. Co.
                v. Anclote Psychiatric Hosp., 961 F. Supp. 1580, 1582 (M.D. Fla.
                1997) ("The disqualification of one's chosen counsel is an

3
 Mt. Hebron Dist. Missionary Baptist Ass'n of AL, Inc. v. Sentinel Ins. Co.
CASE NO.: 3:16-cv-658-CDL-GMB [WO] (M.D. Ala. Sep. 7, 2017)
Hershewe v. Givens
89 F. Supp. 3d 1288 (M.D. Ala. 2015)
SLF Holdings v. Uniti Fiber Holdings
CIVIL ACTION: 1:19-00333-KD-C (S.D. Ala. Aug. 30, 2019)
Williams v. Aircraft Workers Worldwide, Inc.
CIVIL ACTION 09-0411-WS-M (S.D. Ala. Jul. 22, 2010)
Lynn v. Romar Marina Club, LLC.
Civil Action No. 07-0173-KD-C (S.D. Ala. Dec. 1, 2009)
Pigott v. Sanibel Development, LLC
CIVIL ACTION 07-0083-WS-C (S.D. Ala. Sep. 17, 2007)
In re Breland
Case No.: 16-2272-JCO (Bankr. S.D. Ala. Oct. 16, 2017)

Threatt vs. Sylacauga Housing Authority, et al.                                        8
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
         Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 9 of 23




               extraordinary measure that should be resorted to sparingly."). Second,
               because of the impact a motion to disqualify has on the party losing
               her counsel, the moving party is held to a high standard of
               establishing the basis of the motion, and the need for
               disqualification. See, e.g., Plant Genetic Sys. v. CIBA Seeds, 933 F.
               Supp. 514, 517 (N.D.N.C. 1996) ("Disqualification is a serious matter
               which cannot be based on imagined scenarios of conflict, and the
               moving party has a high standard of proof to meet in order to prove
               that counsel should be disqualified."); English Feedlot, Inc. v. Norden
               Lab., Inc., 833 F. Supp. 1498, 1506(D. Colo. 1993) ("The moving
               party has the burden of showing sufficient grounds for
               disqualification. . . . Specific facts must be alleged and `counsel
               cannot be disqualified on the basis of speculation or
               conjecture.'"); Tessier v. Plastic Surgery Specialists, Inc., 731 F.
               Supp. 724, 729 (E.D. Va. 1990) ("The Court is also aware that the
               disqualification of a party's chosen counsel is a serious matter which
               cannot be based on imagined scenarios of conflict."). Third, other
               means of addressing a violation short of disqualification are available
               to the court — like exclusion of ill-gotten evidence — and should be
               used when appropriate. See, e.g., University Patents, Inc. v.
               Kligman, 737 F. Supp. 325, 329 (E.D. Pa. 1990) ("the court is
               satisfied that the circumstances warrant precluding the defendants
               from introducing any information obtained through Mr. Morrison's ex
               parte contacts with persons whose statements could bind the
               University.").

               Finally, because a motion for disqualification is such a "potent
               weapon" and "can be misused as a technique of harassment," the court
               must exercise extreme caution in considering it to be sure it is not
               being used to harass the attorney sought to be disqualified, or the
               party he represents. See, e.g., Kitchen v. Aristech Chem., 769 F. Supp.
               254, 256-57 (S.D. Ohio 1991); see also Developments in the Law:
               Conflict of Interest in the Legal Profession, 94 Harv. L. Rev. 1244,
               1285 (1981) ("Lawyers have discovered that disqualifying counsel is a
               successful trial strategy, capable of creating delay, harassment,
               additional expense, and perhaps even resulting in the withdrawal of a
               dangerously competent counsel.").

Crum v. Alabama, 453 F. Supp. 2d 1323, 1331-32 (M.D. Ala. 2001)

Threatt vs. Sylacauga Housing Authority, et al.                                      9
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
        Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 10 of 23




       IV.     APPLICABLE RULES

       1. Alabama Rules of Professional Conduct – Rule 1.9.

       2. Alabama Rules of Professional Conduct – Rule 1.7

       3. Northern District of Alabama. N.D.AL., Local Rule 83.1(f)

       4. Ala. R. Prof. C. 1.13(d); ABA Model Rule 1.13(f).

       5. ABA Rule 5.7 Responsibilities Regarding Law-Related Services –

            Comment

       6. Alabama Rules of Professional Conduct – Rule 3.3

       7. Alabama Rules of Professional Conduct – Rule 3.4


       V.      ARGUMENT

   1. Motion To Disqualify is Opportunistic and In violation of Rule 11:
      Defendants selectively produced email correspondence and omitted
      applicable SHA policies and procedures to distort the facts;

   Defendants’ falsely state that Plaintiff’s counsel, Rice, had an attorney-client

relationship with Defendant SHA. The adverse employment dispute involving

Michael Threatt and SHA began on or about June 2019 and was formalized when

Threatt filed his EEOC charge against the SHA in July 2019. Threatt then retained

Rice as personal counsel. From there, Rice communicated with the SHA Board of

Commissioners and its counsel on behalf of Threatt as early as August 2019.

Defendants’ Motion requests relief that would be in violation of the principle that a

motion to disqualify counsel “should be viewed with caution ... for it can be
Threatt vs. Sylacauga Housing Authority, et al.                                       10
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
        Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 11 of 23




misused as a technique of harassment.” Herrmann, supra at 752 (11th Cir. 2006);

citing Ga. Rules of Prof’l Conduct, R. 1.7, cmt. 15; accord, Ala. Rules of Prof’l

Conduct, Rule 1.7, cmt. CONFLICT CHARGED BY AN OPPOSING PARTY

(“Such an objection should be viewed with caution, however, for it can be misused

as a technique of harassment.”).

   Until the filing of the Motion to Disqualify, there was never any reference to, or

mentioning of, the notion that Rice had at any time represented the SHA or

performed any services for it. Only now, over fourteen (14) months after Rice first

contacted the SHA on behalf of Threatt, do the Movants claim that Rice was a

former attorney for the SHA.

   Counsel is correct that the Rules of Professional conduct require attorneys to

report ethical rule violations to a tribunal or other authority empowered to

investigate or act upon such violation, but likewise the same Rules and the

Federal Rules of Civil Procedure impute upon every attorney a duty to act in good

faith and to verify in writing, by filing or otherwise that the attorney certifies to the

best of the attorney’s knowledge, information and belief, formed after an inquiry

reasonable under the circumstances, is not being submitted for any improper

purposes (harassment, to cause unnecessary delay or needlessly increase the cost of

litigation), that the claims are warranted and are supported by evidence or will be

after further investigation. Counsel conveniently overlooks the duty of Candor

Threatt vs. Sylacauga Housing Authority, et al.                                        11
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
        Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 12 of 23




Toward the Tribunal and the duty of Fairness to Opposing Party and Counsel as

outlined in Rule 3.3 and Rule 3.4 Ala. R. Prof. Conduct.

   While the movants state, “Movants and their counsel do not make this Motion

lightly and are aware that disqualifying counsel for a party is a harsh sanction ,”

they have presented no evidence in support of their motion that there was ever an

attorney client relationship between Rice and the SHA. There is no independent

contractor’s agreement, no Board meeting minutes in which Rice is listed as an

attorney or consultant, no procurement agreement with the Board of Directors, no

invoices for services, no authorized payment by the SHA to Rice, no professional

services of any kind performed by Rice for the SHA, no work product from Rice to

the SHA, and no evidence of any relevant, confidential or proprietary information

gained by Rice from SHA or any other source.

   2. No professional relationship was ever formed between SHA and Rice -
      No Attorney-client Relationship existed between Rice and the SHA –
      Rule 1.7 and Rule 1.9;

   In Mississippi Valley Title Ins. Co. v. Thompson, 802 F.3d 1248, 1253–54 (11th
   Cir. 2015), the Court held

               “To create an attorney-client relationship, there must be an
               employment contract ‘either express or implied’ between an
               attorney and ‘the party for whom he purports to act or someone
               authorized to represent such party.’” Bryant. v. Robledo, 938 So.2d
               41, 418 (Ala.Civ.App.2005) (quoting Bd. Of Comm’rs of the Ala.
               State Bar v. Jones, 291 Ala 371, 281 So.2d 267, 273 (1973)). In this
               context the perception and intent of the putative client as to the
               formation of that contract is particularly relevant. E.g. Green v.
               Montgomery Cnty., Al., 784 F.Supp. 841, 845-46 (M.D.Ala.
Threatt vs. Sylacauga Housing Authority, et al.                                       12
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
        Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 13 of 23




               1992)(“[T]he test for determining the existence of [an attorney-client]
               relationship is a subjective one and ‘hinges upon the client’s belief
               that he is consulting a lawyer in that capacity and his manifested
               intention to seek professional legal advice.’”(quoting *1254
               Westinghouse Elec. Corp. v. Kerr-McGee Corp., 580 F.2d 1311, 1319
               (7th Cir.1978))).

Here, there is no “employment contract ‘either express or implied’” as there was

no agreement between Rice and SHA or Rice and Threatt to provide representation

or consulting services for SHA. Because there was no such agreement, there is no

violation of either Alabama Rule of Professional Conduct 1.9 or 1.7. Defendants

argue that “SHA does not have any document or other indication attorney Rice

ever terminated his former attorney-client relationship with SHA” as evidence of

an ongoing representation but failed to place the same emphasis on the fact that

SHA has no agreement, engagement letter, procurement proposal, payment or

other writing indicating that any professional relationship had been entered into

between Rice and SHA. Absent any such agreement, it is hardly surprising that

there is nothing documenting its termination.

       Absent a written agreement or other writing evidencing a professional

relationship, the analysis is subjective and looks to the nature of the

communications between Rice and SHA (Threatt, in his capacity as CEO). See

generally, Mississippi Valley Title Ins. Co. v. Thompson, 802 F.3d 1248, Green v.

Montgomery Cnty., Ala., 784 F.Supp. 841, 845-46 (M.D. Ala. 1992).


Threatt vs. Sylacauga Housing Authority, et al.                                     13
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
        Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 14 of 23




                      a. Threatt, as CEO of SHA, did not subjectively believe he
                         had engaged Rice as legal counsel on behalf of SHA;

       Threatt states that he did communicate with Rice for purposes of engaging

Rice, as a consultant, to provide an assessment for the SHA. Although it did not

materialize, the assessment would have determined best practices to address

housing segregation and quality of life factors related to where one resides. The

matters to be reviewed for the assessment are based upon historical housing

patterns and are otherwise based on public information. Threatt further stated that

while Rice was contacted and identified on internal communications, Rice never

was hired or contracted to provide the assessment. Collins specifically stated in

response to the scope of work that the project was not feasible and could not

proceed. Rice affirmed the same.

       Here, the emails provided by SHA in support of its motion specifically

state that Collins and Rice did not agree to provide the assessment due to the

breadth and scope of work and the allocated budget. Moreover, upon reviewing

the entirety of the email exchange, the procurement policy for SHA, and the actual

process followed by SHA to hire counsel, it becomes abundantly clear there

existed no attorney client relationship. Rice did not communicate with any SHA

member or employee other than Threatt and Threatt has clearly stated he did

perceive Rice as counsel for SHA. Notwithstanding the self-serving

representations of the Defendants as it relates to the “Lean and Mean” six sigma
Threatt vs. Sylacauga Housing Authority, et al.                                     14
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
        Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 15 of 23




list, Threatt did not communicate, and did not contemplate communicating, that

Rice was an attorney for SHA. Even if the Court could find an attorney-client

relationship existed despite Collins stating the budget and scope were not

workable , the Declarations of Rice, Collins and Threat specifically reject the

validity of any such notion.


                      b. Communications with Threatt were for “law related”
                         services that did not materialize;

       Defendants’ analysis is contrary to the principle that “conflict of interest

must be actual, and not speculative.” U.S. v. Tobon-Hernandez, 845 F.2d 277, 281

(11th Cir. 1988). There can be no actual conflict of interest because Rice did not

provide prior (or current) representation to SHA and he did not provide the law

related services discussed.

   SHA argues that Threatt, as Chief Executive Officer, for a non-profit/quasi-

governmental entity, entered into an attorney client relationship with Rice on

behalf of SHA. SHA wholly avoids facts that contradict its claims, including:

(a)There is no agreement, formal or informal, between Rice and SHA; (b) Threatt

denies he ever contemplated Rice as an attorney for SHA (c) SHA procurement

policy required Board approval to hire legal counsel; (d) Rice never communicated

with SHA Board members;

   3. Notwithstanding the formation of an attorney-client relationship or
      fiduciary duty, Rice received no information, confidential or otherwise,
Threatt vs. Sylacauga Housing Authority, et al.                                       15
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
        Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 16 of 23




       that would be “substantially related” to this action. - No Confidential
       Information discussed or gained by Rice;


   To the extent, if any, confidential information gained from a purported “former

representation” of SHA is at issue, Threatt did not communicate or share with Rice

any information, confidential or otherwise, that would be “substantially related” to

this action. Moreover, Defendants’ Motion further ignores the Eleventh Circuit’s

mandate that: The moving party has to show more than the mere fact that as a

result of a former representation, the attorney has knowledge of the moving party’s

practices and procedures. The moving party must demonstrate that the attorney

“has knowledge of the particular practices and procedures which are the subject

matter of the suit.” Herrmann, 199 Fed. Appx. at 753 (internal citations omitted).

   The communications between Rice and Threatt as SHA’s CEO were limited to

information that was within the public domain and the matters (housing

segregation based on historical land-use planning and related quality of life factors)

were not “substantially related” to the instant dispute; and as such there was no

discussion of SHA matters that were confidential or privileged.

       Threatt stated that he met with Rice and Collins on one occasion in early

March 2019 to discuss the possibility of their providing an assessment and that

there were subsequent email exchanges related to the same. On the tour, Threatt

stated he discussed the factors related to the segregated housing and how to address

Threatt vs. Sylacauga Housing Authority, et al.                                     16
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
         Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 17 of 23




associated quality of life factors. He indicated a need to identify best practices that

would serve to address the segregation issue through an assessment and creating a

plan to address quality of life issues. Additionally, Threatt discussed future

aspirations for residents (initiatives to improve quality of life factors) and potential

development plans through the Rental Assistance Demonstration (RAD) program.

Threatt did not discuss any of the mismanagement of federal funds by the previous

SHA administration (FCA issues), the failed Board assessment by the Board of

Commissioners (SHA operations/employment issues), or the forensic audit of the

SHA (FCA issues).4 Additionally, Threatt did not discuss his relationship with the

SHA Board of Commissioners or any employment matters with Rice or Collins.

Even though, there was no agreement to provide the assessment, the proposed

“Scope of Work” of which Defendants’ attached to their motion to disqualify

counsel as an exhibit specifically stated that the assessments would have been

based on data generated by the HUD AFH tool. The data generated via the HUD

AFH tool is public information. The Declarations of Collins, Threatt and Rice

confirm the same.


    4. Rule 1. 9 Does Not Apply - SHA is not a former client and no fiduciary
       relationship was formed – If the Court finds there was a Former Client
       relationship - The Matters are Not “Substantially Related”

4
  Although these matters were not addressed, each of these matters would have been discussed or the findings
addressed in SHA Board meetings prior to March 2019. SHA Board meetings are open to the public as required by
federal and state law. The SHA Board meeting minutes are likewise a matter of public record.
Threatt vs. Sylacauga Housing Authority, et al.                                                             17
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
        Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 18 of 23




   The Eleventh Circuit has stated that the first step in assessing a possible Rule

1.9(b) violation is to determine whether the matters were substantially related

considering “the precise nature of the relationship.” The court can only determine

that the substantial relationship test has been met “when the moving party

delineates with specificity the subject matters, issues and causes of action

presented in former representation.” Cox v. Am. Cast Iron Pipe Co., 847 F.2d 725,

(11th Circuit)(quoting Duncan, 646 F.2d at 1029) “the moving party has to show

more than the mere fact that as a result of a former representation, the attorney has

knowledge of the moving party’s practices and procedures.” Cox v. Am. Cast Iron

Pipe Co., 847 F.2d 725, (11th Circuit)(quoting Duncan, 646 F.2d at 1032) “the

moving party must demonstrate that the attorney has knowledge of the particular

practices and procedures which are the subject matter of [the] suit” Id.

The second step is determining whether the interests of the clients in the former

and present representations are materially adverse. – It is undisputed in this case

that the interests are materially adverse. See comments on Rule 1.9(c) “preserving

confidentiality is a question of access to information.” Id. Rule 1.9 cmt. N. 6.

“access to information, in turn, is essentially a question of fact in particular

circumstances, aided by inferences, deductions or working presumptions that



Threatt vs. Sylacauga Housing Authority, et al.                                       18
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
        Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 19 of 23




reasonably may be made about the way in which lawyers work together.” Id. cmt.

N.6.

       Defendants’ also claim that Richard Rice represented SHA regarding

assessing SHA’s “civil rights” matters, which are substantially related to the claims

Threatt asserts against SHA in the instant lawsuit. The allegations vaguely connect

Threatt’s False Claims Act retaliation claim and his Fair Housing Act retaliation

claim to the matters related to the proposed assessment. However, this allegation

also fails. Due to the vagueness and failure of SHA to “delineate with specificity

the subject matters, issues and causes of action presented in former representation”

SHA has failed to meet the required standard and thus the requested relief is due to

be denied on that basis alone. Second, Rice never represented SHA. A

professional relationship was contemplated but, for the reasons stated, never

entered into and communications were limited to determining if the proposed

engagement was feasible. Defendants have failed to specifically, or even generally,

delineate how the matters contemplated between Rice and Threat are substantially

related to this litigation. Rather they broadly refer to “civil rights,” as if an

employment discrimination action is substantially related to a claim of false arrest

under 42 U.S.C. 1983 . Here, the allegations against the SHA all stem from an




Threatt vs. Sylacauga Housing Authority, et al.                                      19
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
          Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 20 of 23




adverse employment action alleging hostile work environment, and retaliation,5

completely unrelated to the proposed assessment.

         As stated above, the assessment would have determined best practices to

address housing segregation and quality of life factors related to where one resides.

The matters to be reviewed for the assessment are based upon historical housing

patterns and are otherwise within the public domain. The instant lawsuit filed by

Threatt against SHA is based upon adverse employment actions.


         VI.      CONCLUSION

         The only direct record evidence as to whether Richard Rice/The Rice Firm,

LLC had an attorney-client relationship with Sylacauga Housing Authority at any

time, is found in the declarations of Plaintiff, Michael Threatt, April Collins and

Richard Rice, which unequivocally state no such relationship existed. Other than

the self-serving retroactive interpretation of emails and a “Lean & Mean” list by

SHA counsel, that evidence is uncontroverted.

         For at least the following reasons, the Defendants’ motion fails and falls

short of the required burden to disqualify and remove Plaintiff’s choice of counsel

in this matter. In re BellSouth Corp., 334 F.3d 941, 961 (11th Cir.2003). The

uncontroverted record evidence demonstrates (a) There was no agreement – formal

5
  The Pattern Jury Instructions for the 11th Circuit delineates at least twelve sub-categories within the “Civil Rights”
category. The “Adverse Employment Action” claims are separate and apart from “Civil Rights” and are subdivided
into at least twenty-seven (27) sub-categories.
Threatt vs. Sylacauga Housing Authority, et al.                                                                       20
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
         Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 21 of 23




or informal -- between Rice/The Rice Firm, LLC and Sylacauga Housing

Authority for Rice to provide counsel or law related services for SHA; (b) Collins

specifically stated the assessment was not feasible and the necessary data (which

was in the public domain) was not available and thus the assessment could not

proceed; Rice confirmed the same; (c) Threatt did not subjectively view Rice as an

attorney for the SHA – Defendants’ arguments to the contrary have no foundation

in fact and are not supported by law, and are purely speculative. If Defendants had

conducted reasonable investigation or modest inquiry prior to the filing of the

motion to disqualify, it would have been apparent that Rice did not have any

professional relationship with SHA and that no attorney client relationship existed.

In consideration of the forgoing factually supported arguments and “because a

motion for disqualification is such a "potent weapon" and "can be misused as a

technique of harassment," the movants’ request is due to be denied. Crum v.

Alabama, 453 F. Supp. 2d 1323, 1331-32 (M.D. Ala. 2001) and Norton v.

Tallahassee Mem'l Hosp., 689 F.2d 938, 941 n.4 (11th Cir. 1982)

        Moreover, there was no legitimate and good faith reason for Defendants to

file their Motion. Given the lack of evidentiary support, and the omission of key

facts from the movants motion6, the only apparent reasons for Defendants and their


6
  Defendants will likely argue they did not have access to the SHA email account for Michael Threatt at the time of
filing the Motion to Disqualify because they could not access it from his SHA devices but that contention fails
because the SHA email server would maintain a complete record of email correspondences for all messages received
or sent via SHA’s server/domain.
Threatt vs. Sylacauga Housing Authority, et al.                                                                 21
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
         Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 22 of 23




attorneys have for filing the motion was to increase costs and harass Plaintiff,

which the Eleventh Circuit and our State’s ethical Rules caution against. see Ala.

R. Prof. Cond. 1.7 cmt. Conflict Charged by an Opposing Party; see generally

Herrmann, 199 F. App’x at 752;

WHEREFORE PREMISES CONSIDERED, Plaintiff requests that this Court

deny Defendants’ Motion to Disqualify without further proceedings, and

specifically without the necessity of an evidentiary hearing, because the motion has

already unreasonably increased the costs of these proceedings in this action and is

without merit and unsupported by factual evidence. Plaintiff also requests the

Court award him reasonable attorneys’ fees and expenses incurred in connection

with Defendants’ motion, and assess those fees and expenses against Defendants

and their attorneys.7



Respectfully submitted this day of November 13, 2020.



                                                             s/Richard A. Rice
                                                             Richard A. Rice, Esq.
                                                             (ASB-8387-I66R)
                                                             Attorney for Michael C. Threatt
                                                             The Rice Firm, LLC
                                                             N. 420 20th Street
                                                             Birmingham, Alabama 35203
7
 Counsel for Plaintiff (Rice) has contemporaneously served a proposed Motion for Sanctions pursuant to Rule 11
FRCP to Defendants counsel and will file the same upon the expiration of twenty-one (21) days if the Defendants’
Motion to Disqualify is still pending.
Threatt vs. Sylacauga Housing Authority, et al.                                                                22
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
        Case 1:20-cv-00096-ACA Document 61 Filed 11/13/20 Page 23 of 23




                                                       Suite 2200
                                                       rrice@rice-lawfirm.com
                                                       F. 888.391.7193
                                                       O. 205.618.8733




Threatt vs. Sylacauga Housing Authority, et al.                                 23
Case No. 20-cv-00096-ACA
Plaintiff’s Response to Motion To Disqualify Counsel
